                  Case 8:17-cv-02453-PX Document 24 Filed 02/03/20 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MARYLAND


   CHAMBERS OF
    Paula Xinis                                                                                  6500 Cherrywood Lane
UNITED STATES DISTRICT JUDGE                                                                        Greenbelt, MD 20770
                                                                                                          (301) 344-0653


                                                   February 3, 2020

              Re: 17-cv-2453, SEC v. Dawn Bennett, et al.

                                                 LETTER ORDER
      Dear Parties:

             Please be advised that the Court has scheduled a recorded conference for Friday,
      February 7, 2020 at 10:00 a.m. Parties are directed to dial in on the designated date and time.
      The dial-in information is as follows:

      Dial-In Number: (877) 402-9753
      Access Code: 6366523
      Participant Password: 02071000

              The call will be recorded; therefore, please do not use speakerphones as they compromise
      sound quality. Also, we ask that parties not remain on the conference line after the Judge has left
      the call, to ensure that the line is free for other calls that the Judge may have.

              Although informal, this is an Order of the Court and shall be docketed as such.


                                                Sincerely,


                                                            /S/
                                                PAULA XINIS
                                                United States District Judge




    Northern Division • 4228 U.S. Courthouse • 101 W. Lombard Street • Baltimore, Maryland 21201• 410-962-2600
    Southern Division • 200 U.S. Courthouse • 6500 Cherrywood Lane • Greenbelt, Maryland 20770 • 301-344-0660

                               Visit the U.S. District Court’s Website at www.mdd.uscourts.gov
